DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I, Claims 1-7 and 15, in the reply filed on 01/08/2021 is acknowledged.  The traversal is on the ground(s) that Group II can be examined without serious burden to the examiner, and that the search and examination of the elements in Group I would apply to the elements of Group II.  This is found persuasive because after reevaluation of the claim language, Group II can be searched alongside Group I, resulting in essentially the same prior art.  Therefore, no claims will be withdrawn, and Claims 1-15 will be examined on the merits.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 5-6, 8, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yates 2015/0272657 (herein referred to as Yates ‘657).
5.	Regarding Claim 1, Yates 2015/0272657 teaches an electrosurgical generator (Fig. 1, ref num 120) for providing electrical treatment energy to an instrument (Fig. 1, ref num 100) having an active electrode and a return electrode (Fig. 1, ref num 126, Fig. 6), the generator comprising:	a processor (Fig. 6, ref num 125 “control unit”)
	a memory (implicit with the control unit for controlling purposes) having stored thereon instructions (para 0043 “control unit 125 regulates the electrical energy delivered by the electrical generator”) which, when executed by the processor, cause the generator to:
		control a treatment energy to provide to an instrument in a coagulation mode (para 0067 “electrosurgical systems 100, 200 (e.g. the generators 120, 220) may be programmed…as impedance of tissue changes during coagulation, the power provided by the generator may also change”), the treatment energy having an adjustable voltage ramp rate (Figs. 13-15, wherein 2000, 2010, 2020 are different modes, and display different voltage slopes throughout the different modes), wherein the adjustable voltage ramp rate can be set to a ramp rate in a range of voltage ramp 
		receive signals from the instrument over time relating to a load impedance between an active electrode and a return electrode of the instrument (para 0096 “two impedance thresholds are utilized”)
		when the load impedance is above a threshold, set the adjustable voltage ramp rate to a ramp rate in the range of voltage ramp rates (para 0096 “above the second threshold, drive signal voltage is limited to 60 Volts”), and decrease, at the adjustable voltage ramp rate in the range of voltage ramp rates, a voltage of the treatment energy being provided to the instrument (Fig. 13, voltage decreases after hitting second impedance threshold); and
		when the load impedance is below the threshold, set the adjustable voltage ramp rate to ramp rate in the range of voltages ramp rates (Fig. 13, para 0096 “between the first threshold and a second threshold the maximum voltage of the drive signal ramps between 50 volts and 60 volts, which limits the drive signal power to 45 Watts”), and increase, at the adjustable voltage ramp rate, the voltage of the treatment energy being provided to the instrument (Fig. 13, voltage increases below the second impedance threshold).

5.	Regarding Claim 5, Yates ‘657 teaches the memory includes further instructions which, when executed by the processor, cause the generator to determine, based on the signals, that the instrument is currently grasping tissue and that, prior to the grasp, 

6.	Regarding Claim 6, Yates ‘657 teaches wherein in determining that the instrument is currently grasping tissue, the memory includes further instructions which, when executed by the processor, cause the generator to determine, based on the signals that the instrument is currently grasping tissue and that, prior to the grasp, the instrument was not grasping tissue based on the load impedance decreasing from a second threshold to below the second threshold (para 0103 “jaw members 164a, 164b are in an open position without tissue between them, it may create the equivalent of an open circuit, resulting in a large impedance. When the electrodes then contact a subsequent tissue bite, the impedance sense by a sub-therapeutic signal is reduced. In some embodiments, the surgical system 100, 200 may detect an increase in impedance (indicating an opening of the jaws 164a, 164b) followed by a decrease in impedance (indicating a closure of the jaws 164a, 164b on a new tissue bite). Impedance changes 

7.	Regarding method Claim 8, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 8 being satisfied. 

8.	Regarding method Claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 5, since operation of the prior art relied on to reject apparatus claim 5 would naturally result in the step of method claim 12 being satisfied. 

9.	Regarding method Claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 6, since operation of the prior art relied on to reject apparatus claim 6 would naturally result in the step of method claim 13 being satisfied. 

10.	Regarding apparatus Claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of apparatus system claim 15 being satisfied. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657 and in view of Schulte 2013/0296908 (herein referred to as “Schulte”).

Yates ‘657 fails to teach that the threshold is between approximately five-hundred fifty ohms and five-hundred ohms.
Schulte teaches wherein the threshold is between approximately five-hundred fifty ohms and five-hundred ohms (para 0208 “the tissue impedance may be monitored to provide an indication of the completeness of the tissue cutting and/or coagulating process or to stop the activation of the ultrasonic generator 500 when the tissue impedance reaches a predetermined threshold value…the tissue impedance may range between about 10 Ohms to about 1000 Ohms from an initial point to a point just before the muscle layer is transected and sealed”).  This threshold is selected to indicate that the vessel has been transected (para 0208) or other various tissue states such as sealing or desiccation (para 0205).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yates in order to have the threshold levels as taught by Schulte to monitor the tissue state as the therapy is being applied.

14.	Regarding method Claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 2, since operation of the prior art relied on to reject apparatus claim 2 would naturally result in the step of method claim 9 being satisfied. 

s 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657 and in view of Yates 2017/0000554 (herein referred to as “Yates ‘554”).
16.	Regarding Claim 3, Yates ‘657 teaches wherein the load impedance is below the threshold (para 0096 “when the tissue impedance is below a first threshold”), there is a maximum voltage of the drive.  Yates also teaches when the load impedance is higher than the threshold (para 0096 “above the second threshold”), there is another voltage of the drive.
However, Yates ‘657 fails to teach the adjustable voltage ramp rate is set to approximately one-hundred eighty volts per second, and the adjustable voltage ramp rate is set to approximately two-hundred volts per second when it is below and above the threshold respectively.
Yates ‘554 teaches the voltage ramp rate set to approximately one-hundred eighty volts per second and two-hundred volts per second as the impedance is varied below and above a threshold (para 0221 “Mode 1, the tissue impedance is low...mode 3 when the tissue impedance reaches a termination impedance”; see Fig. 47B where the voltage varies between 0-350 volts through 0-8 seconds and through various modes in which the impedance is varied). 

17.	Regarding Claim 4, Yates ‘657 teaches the voltage varying over the impedance in different modes (Figs 13-15).
However, Yates ‘657 fails to teach the adjustable voltage ramp rate can be set to another voltage ramp rate that causes a dissection in the coagulation mode wherein the other voltage ramp rate is greater than the range of voltage ramp rates.


18.	Regarding method Claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 3, since operation of the prior art relied on to reject apparatus claim 3 would naturally result in the step of method claim 10 being satisfied. 

19.	Regarding method Claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 4, since operation of the prior art relied on to reject apparatus claim 4 would naturally result in the step of method claim 11 being satisfied. 

20.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657 and in view of Trees 2016/0175028 (herein referred to as “Trees”).

Yates ‘657 fails to teach the second threshold is approximately eight-thousand ohms.
However, Trees teaches the threshold is approximately eight-thousand ohms (para 0049 “threshold impedance can be greater than or equal to about 4000 ohms”).  The reading of the impedance determines whether or not the tissue has been captured by the electrodes and whether the tissue has been cut (para 0050). The values of second threshold do not indicate to produce a change in the predictable results of the tissue being sealed and cut through the treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yates ‘657 in order to include the values taught by Trees for the second threshold in order to determine whether or not the tissue had been cut. 

22.	Regarding method Claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claim 7, since operation of the prior art relied on to reject apparatus claim 7 would naturally result in the step of method claim 14 being satisfied. 

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794